 In the Matter of HYGRADE FOOD PRODUCTS CORPORATIONandBUTCHERS'UNION LOCAL 174, AMALGAMATED MEAT CUTTERSAND BUTCHERWORKMEN OF NORTH AMERICA, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. 8-5666SUPPLEMENTAL DECISIONANDDIRECTION OF RUN-OFF ELECTIONAugust °8,1943On July 30, 1943, the National Labor Relations Board, herein calledthe Board, issued its Decision and Direction of Election in the above-entitled proceeding.,Pursuant to the Direction of Election, an elec-tion by secret ballot was conducted on August 17, 1943, under thedirection ad supervision of the Regional Director of the SecondRegion (New York City). On August 18, 1943, the Regional Di-rector, acting pursuant to Article III, Section 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended, pre-pared and duly served upon the parties an Election Report.No ob-jections to the conduct of the ballot or to the Election Report werefiled by any other parties herein.As to the balloting and its results, the Regional Director reportedas follows :Approximate number of eligible voters---------------------612Total ballots cast---------------------------------- ----505Total ballots challenged-----------------------------------13Total void ballots----------------------------------------3Total valid votes counted---------------------------------489Votes cast for United Workmen's Mutual Aid Association__-144Votes cast for Butchers' Union Local 174, AFL--------------125Votes cast for Packinghouse Workers Organizing Committee,CIO ---------------------------------------------------215Votes cast for None---------------------------------------5The Regional Director, in his Election Report, recommended thatin the event either of the labor organizations receiving the largestnumber of ballots request a run-off election, the Board so direct.OnAugust 20, 1943, Packinghouse Workers Organizing Committee, by151 N. L.R. B. 878.52 N. L.R. B., No. 40.317 31 8DE.C'LSILONS OF NAIPIONAL LABOR REILATIONS BOIARDUnited Packinghouse Workers of America, Local 231-C. I. 0., re-quested that a run-off election be held between the two labor organi-zations having the highest vote.In view of the recently inaugurated Board policy with respect torun-off elections,' no disposition of the challenged ballots is necessary,and we shall direct a run-off election, in which the employees will begiven an opportunity to decide whether they desire to be representedby Packinghouse Workers Organizing, Committee, affiliated with theCongress of Industrial Organizations, or by United Workmen's Mu-tual Aid Association, for the purposes of collective bargaining.3DIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9, 10, and 11, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTID that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hygrade FoodProducts Corporation, Newark, New Jersey, a run-off election, bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Run-Off Election,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees who were eligibleto vote in the election conducted pursuant to the Direction of Electionissued July 30, 1943, and who are employed in an eligible category onthe date of the run-off election, but excluding any employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Packinghouse Workers Organizing Com-mittee, affiliated with the Congress of Industrial Organizations, orby United Workmen's Mutual Aid Association, for the purposes ofcollective bargaining.CHAIRMAN MH,LIS took no part in the consideration of the aboveSupplemental Decision and Direction of Run-Off Election.2National Labor Relations Board Rules and Regulations-Series 2, as amended, ArticleIII, Section 11, as promulgated August 23, 19438See Rules and Regulations,supra,Article III, Section 11 (c).